                  Case 12-11362-KG          Doc 1717        Filed 12/12/19       Page 1 of 2



                            N THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

    In re:                                             : Chapter 7
                                                       :
    CAPITOL INFRASTRUCTURE, LLC, et                    : Case No. 12-11362 (KG)
    al., 1                                             :
                                                       : (Jointly Administered)
              Debtors.                                 :

                          NOTICE OF AGENDA OF MATTERS SCHEDULED
                         FOR HEARING ON DECEMBER 16, 2019 AT 1:00 P.M.

MATTERS GOING FORWARD:

    1. Chapter 7 Trustee’s First Omnibus Objection To Claims (Non-Substantive) [Docket No.
       1710, filed 11/10/2019]

                   Objection Deadline: December 2, 2019

                   Responses Received:

                   a)      Informal response regarding Claim No. 293

                   Related Documents:

                   b)      Notice of Submission of Proofs of Claim [Docket No. 1713; filed December
                           2, 2019]

                   c)      Certification of Counsel [Docket No. 1716; filed December 11, 2019]

                  Status: This matter is going forward.




1
  The Debtors are the following entities (last four digits of EIN in parentheses): Accelera Services, LLC (6589);
Amenity Broadband, LLC (7012); BA Infrastructure SPE, LLC (6610); Baldwin County Internet/DSSI Service,
L.L.C. (8858); Broadstar, LLC (8917); Capitol Broadband Development Company, LLC (4515); Capitol Broadband
Management Corporation (4260); Capitol Broadband Ventures, LLC (3976); Capitol Infrastructure, LLC (0323);
Capitol Infrastructure CP Funding, LLC (1008); CB Infrastructure SPE, LLC (4470); Infrastructure SPE, LLC
(1144); and SMARTRESORT CO., L.L.C. (3706). The Debtors’ corporate headquarters was located at 111 Corning
Road, Suite 250, Cary, NC 27518.


\43765383\1 07998.0001.000/328923.000
            Case 12-11362-KG        Doc 1717        Filed 12/12/19   Page 2 of 2



   2. Chapter 7 Trustee’s Second Omnibus Objection To Claims (Substantive) [Docket No.
      1711, filed 11/10/2019]

             Objection Deadline: December 2, 2019

             Responses Received:

             a)    Informal response regarding Claim No. 15 filed in bankruptcy case Capitol
                   Broadband Development Company, LLC Case No. 12-11359

             Related Documents:

             b)   Notice of Submission of Proofs of Claim [Docket No. 1714; filed December
                  2, 2019]

             c)   Certification of Counsel [Docket No. 1715; filed December 11, 2019]

            Status: This matter is going forward.

Dated: December 12, 2019                  Cozen O’Connor

                                          /s/ Gregory F. Fischer
                                          Gregory F. Fischer (DE No. 5269)
                                          1201 N. Market Street, Suite 1001
                                          Wilmington, DE 19801
                                          Telephone: (302) 295-2000
                                          Facsimile: (302) 295-2013 Fax
                                          Email: gfischer@cozen.com

                                          Counsel to Jeoffrey L . Burtch, Chapter 7 Trustee




                                             2
